          Case 1:17-cv-01334-GLR Document 5 Filed 04/15/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JARRELL JOHNSON,                                *

      Petitioner,                               *

v.                                              *          Civil Action No. GLR-17-1334

STATE OF MARYLAND,                              *

      Respondent.                       *
                                       ***
                               MEMORANDUM OPINION

       On May 15, 2017, Petitioner Jarrell Johnson, who was awaiting a parole revocation

hearing at the time he filed the above-captioned Petition, asserts that he is entitled to release

from detention because he did not receive a revocation hearing within sixty days of being

detained on a parole warrant. (ECF No. 1). Respondent State of Maryland filed an Answer

seeking dismissal of Johnson’s Petition for failure to exhaust applicable state remedies.

(ECF No. 4). For the reasons outlined below, the Court will dismiss the Petition.

       To the extent Johnson seeks an order mandating the Maryland Parole Commission

to provide him with a parole revocation hearing, this Court does not have jurisdiction to

grant that relief. Under 28 U.S.C. § 1361, the federal district courts have original

jurisdiction of any mandamus action compelling an officer or employee of the United

States or one of its agencies to perform a duty owed to a petitioner; however, this

mandamus jurisdiction does not apply state employees, such as the Maryland Parole

Commission. See Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th

Cir. 1969).
          Case 1:17-cv-01334-GLR Document 5 Filed 04/15/20 Page 2 of 3



       Alternatively, if Johnson seeks an order requiring his release from detention, his

Petition involves only questions of state law and is therefore subject to the exhaustion

requirement of 28 U.S.C. § 2254(b). The exhaustion requirement applies to petitions filed

pursuant to 28 U.S.C. § 2241. See Francis v. Henderson, 425 U.S. 536, 538 (1976) (“This

Court has long recognized that in some circumstances considerations of comity and

concerns for the orderly administration of criminal justice require a federal court to forgo

the exercise of its habeas corpus power.”); see also Timms v. Johns, 627 F.3d 525, 531 (4th

Cir. 2010) (applying exhaustion requirements to § 2241 petition challenging civil

commitment). Thus, before filing a federal habeas petition, Johnson must exhaust each

claim presented by pursuing remedies available in state court. See Rose v. Lundy, 455 U.S.

509, 521 (1982). Plainly stated, he must first litigate his claim in state court, presenting

both the operative facts and controlling legal principles before filing his § 2241 petition.

See Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (citations omitted), cert. denied,

121 S.Ct. 1194 (2001). Exhaustion includes appellate review in the Maryland Court of

Special Appeals and the Maryland Court of Appeals. See Granberry v. Greer, 481 U.S.

129, 134–35 (1987). The state courts are afforded the first opportunity to review federal

constitutional challenges to state convictions in order to preserve the role of the state courts

in protecting federally guaranteed rights. See Preiser v. Rodriguez, 411 U.S. 475 (1973).

       The State asserts that at the time of its response, Johnson had filed a habeas petition

in the Circuit Court for Somerset County, Maryland but the matter had not been fully




                                               2
             Case 1:17-cv-01334-GLR Document 5 Filed 04/15/20 Page 3 of 3



adjudicated. (See Response Ex. 2 [“Show Cause Order”], ECF No. 4-2).1 Johnson does not

dispute this assertion. Because Johnson has not exhausted his claim in state court, this

Court may not reach the merits of his Petition, and it will be dismissed without prejudice.

         In addition, this Court must consider whether a certificate of appealability should

issue. See 28 U.S.C. § 2253(c)(2). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying constitutional claim, a

[certificate of appealability] should issue when the prisoner shows, at least, that . . . jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, it is undisputed that Johnson’s

claim was not exhausted in state court. Accordingly, a certificate of appealability will not

issue.

         A separate order follows.


                                                         /s/             .
                                            George L. Russell III
                                            United States District Judge




         1
        After filing the Petition, Johnson was offered a revocation hearing, but he
requested a postponement. (See Blumberg Aff. Attach. A [“Revocation Postponement”],
ECF No. 4-5).
                                               3
